IN BANC.
Ralph Foster was convicted of larceny of livestock, and he appeals. On motion to dismiss the appeal.
APPEAL DISMISSED.
The respondent moves to dismiss the appeal. Defendant was indicted, tried and convicted for the crime of larceny of livestock and served notice of appeal. The district attorney filed a motion to dismiss the appeal for the reason that it was not perfected in accordance with the statute, but the motion to dismiss the appeal does not appear to have been served upon defendant.
Section 13-1221, Oregon Code 1930, provides in a criminal action, if the appeal be irregular in a substantial *Page 201 
particular, but not otherwise, the appellate court may, on motion of the respondent and notice to the defendant, order it to be dismissed.
The motion to dismiss, not being entitled to consideration, is denied.